Citation Nr: 0810271	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-25 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The October 2003 rating decision on appeal granted service 
connection for prostate cancer, and assigned a 100 percent 
disability rating from November 18, 2002 to July 9, 2003, and 
a 20 percent disability rating from July 9, 2003, under 
Diagnostic Code 7528.  The veteran submitted a notice of 
disagreement with the October 2003 rating decision, stating 
that he disagreed with the decision to reduce his award, and 
contending that he was entitled to a 100 percent disability 
rating because his condition had not yet stabilized.  The RO 
issued a statement of the case in July 2005, in which the 
effective date of the initial 20 percent disability rating 
was changed to September 4, 2003.  The veteran then perfected 
his appeal by filing a substantive appeal in August 2005.  
Since the October 2003 rating decision did not result in a 
reduction of compensation payments currently being made, the 
issue is properly characterized as an appeal from the initial 
assignment of a disability rating following the grant of 
service connection.  See 38 C.F.R. § 3.105(e) (2007).

As noted below, the veteran's representative, in his February 
2008 informal hearing presentation, contends that the veteran 
is entitled to a total disability rating based on individual 
unemployability (TDIU) and also states that the RO should 
issue a statement of the case concerning the veteran's 
entitlement to an increased rating for radiation proctitis.  
Both of these issues were addressed in a May 2006 rating 
decision, and the veteran did not file a notice of 
disagreement as to these issues within one year of the date 
of notice of the decision.  Therefore, these issues have not 
been adjudicated, developed or certified for appellate 
review.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issues of entitlement to a TDIU and an increased rating 
for radiation proctitis are referred to the RO for 
appropriate consideration.



FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's prostate disability is manifested by awakening to 
void three to four times per night.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected residuals of prostate cancer have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, 
4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for prostate cancer.  Although it appears that adequate 
notice was provided to the veteran in September 2003, the 
Court has held that where the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions (such as the disability rating 
assigned), the claim has been substantiated and there is no 
prejudice due to inadequate (or no) notice.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has 
also held that once the underlying service connection claim 
is granted there is no duty to provide notice under 38 
U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In any event, in an April 2004 letter the veteran was 
informed of what evidence was needed to establish a higher 
evaluation for prostate cancer, what VA would do or had done, 
and what evidence the veteran should provide; and, it 
informed the veteran to send in any evidence in the veteran's 
possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
treatment records, private treatment records, and lay 
statements have been obtained.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in September 2003 and November 2005 as part of 
this claim.  38 C.F.R. § 3.159(c)(4).  

The veteran's representative contends that the veteran should 
be afforded a VA examination, and requests that this claim be 
remanded to the agency of original jurisdiction (AOJ) in 
order to adjudicate a claim for a TDIU.  The Board notes that 
the veteran was denied entitlement to TDIU in a May 2006 
rating decision, and that the record reflects that the 
veteran did not file a notice of disagreement with that 
decision within one year of the date of notice of the 
decision.  The veteran was also afforded a VA examination in 
November 2005, and the veteran has not suggested that his 
urinary symptoms have worsened since that examination.  
Further, despite the veteran's representative's assertions, 
the Board finds that the issue of entitlement to a higher 
initial rating for prostate cancer is not "inextricably 
intertwined" with the issue of entitlement to TDIU, as the 
veteran contends that he is unable to work based on the 
effects of his service-connected radiation proctitis, and not 
due to the urinary symptoms which are the subject of this 
appeal.

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating for Prostate Cancer

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. §§ 4.115a and 4.115b.  
Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528.  Pursuant to these provisions, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  
38 C.F.R. 
§ 4.115b.  A "Note" to this code section states that 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.   

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding. For 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 60 percent 
disability rating is warranted where the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day is required.  A 40 percent 
disability rating is warranted where the wearing of absorbent 
materials which must be changed 2 to 4 times per day is 
required.  When the condition requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day, a 20 percent disability rating is warranted.  
38 C.F.R. § 4.115a.

When determining a disability rating based on urinary 
frequency, a daytime voiding interval of less than one hour, 
or awakening to void five or more times per night warrants a 
40 percent disability rating.  A 20 percent disability rating 
is warranted where the daytime voiding interval is between 
one and two hours, or where the veteran is awakening to void 
three to four times per night.  A 10 percent disability 
rating is warranted for a daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.

For obstructed voiding, urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent disability rating.  A 10 percent disability rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post void residuals 
greater than 150 cc;  (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec);  (3) recurrent urinary 
tract infections secondary to obstruction; or (4) stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year warrants a 
noncompensable rating.  38 C.F.R. § 4.115a.

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

There is no evidence that the veteran has had any recurrence 
of his prostate cancer.  While there is evidence that the 
veteran's prostate-specific antigen (PSA) had increased after 
his prostate cancer treatment, as stated by the veteran in 
his notice of disagreement, it has since decreased and the 
spike has not been shown to indicate a recurrence of the 
veteran's prostate cancer.  The Board also notes that there 
is no evidence of record that demonstrates that the veteran 
has suffered from renal dysfunction at any time during the 
appeal period.  

The medical records show that the veteran received external 
beam radiation and brachytherapy treatment for prostate 
cancer in November and December 2002.  A January 2003 private 
treatment record shows that the veteran's urinary 
symptomatology had resolved entirely.  A note from the 
veteran's private urologist, dated June 2003, reveals that 
the veteran's voiding complaints were easily managed with 
medication.  

The veteran underwent a VA examination in September 2003.  
The veteran reported awakening to void three to four times 
each night since being treated for prostate cancer.  

A May 2004 VA outpatient treatment note reveals that the 
veteran reported that medication helped with his urinary 
output "quite nicely." 

The veteran underwent a second VA examination in November 
2005.  The veteran reported urinary frequency and urgency, as 
well as awakening to void two to three times per night.  

The only reported residuals of the veteran's prostate cancer 
treatment have related to voiding dysfunction.  The veteran 
has repeatedly reported to his health care providers that his 
urinary symptoms are controlled by medication, and has not 
indicated that he experiences urinary incontinence or 
requires the use of pads for such incontinence.  Further, the 
record does not contain any evidence of obstructed voiding.  
Therefore, the criteria for compensable ratings on the basis 
of urine leakage or obstructed voiding have not been met at 
any time during the appeal period.

Upon VA examination, the veteran reported awakening to void, 
at most, three to four times each night.  However, urinary 
frequency at this level still falls squarely within the 
criteria for a 20 percent rating.  To warrant a 40 percent 
rating, the next higher rating on this basis, the veteran's 
voiding interval would have to be less than one hour during 
the day or awakening five or more times per night - and those 
levels of urinary frequency have not been shown.

The veteran also contends that he has chronic gastric 
problems which are associated with the prostate cancer 
treatment he received.  The veteran further contends that he 
is entitled to a higher disability rating due to these 
symptoms.  However, the Board notes that the veteran was 
granted service connection for radiation proctitis in the 
October 2003 rating decision, and was assigned a 30 percent 
disability rating due to chronic diarrhea.  Therefore, the 
veteran's complaints of abdominal pain and frequent, urgent 
bowel movements cannot be used to establish a higher 
disability rating for his service-connected residuals of 
prostate cancer, because this would constitute pyramiding and 
is not allowed.  See 38 C.F.R. § 4.14 (evaluation of the same 
manifestation under different diagnoses is to be avoided).

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level. There is no 
evidence that the veteran has been hospitalized for treatment 
of his prostate disability since the radiation and 
brachytherapy in 2002.  He has submitted evidence of 
unemployment due to excessive gas, abdominal pain, and stool 
incontinence, but, as noted, these symptoms are not to be 
used to assign a disability rating for residuals of prostate 
cancer.  The record does not reflect marked interference with 
employment based on his urinary symptoms.  There is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher initial rating for the entire 
period of the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for a schedular disability 
rating greater than 20 percent for residuals of prostate 
cancer is, therefore, denied. 


ORDER

An initial disability rating in excess of 20 percent for 
residuals of prostate cancer is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


